Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT, dated as of December 28,2007 (this “Agreement”), is entered into by Tribeca Lending Corp., a New York corporation (the “Borrower”), and each of the entities listed on the signature pages hereof as loan parties or that becomes a party hereto pursuant to Section 7.10 in favor of THE HUNTINGTON NATIONAL BANK(“Lender”), successor by merger to Sky Bank. W i t n e s s e t h: WHEREAS, Borrower and Lender have entered into that certain Master Credit and Security Agreement dated as of February 28, 2006 (as amended, restated, modified or supplemented from time to time, the “Master Credit Agreement”); and WHEREAS, Borrower and Lender have entered into that certain Warehousing Credit and Security Agreement dated as of October 18, 2005 (as amended, restated, modified or supplemented from time to time, the “Flow Credit Agreement”); and WHEREAS, as of even date herewith, the Borrower, each of the entities listed on the signature pages thereto, and Lender are executing and delivering that certain Forbearance Agreement and Amendment to Credit Agreements (as amended, restated, modified or supplemented from time to time, the “Forbearance Agreement”, and together with the the Master Credit Agreement, the Flow Credit Agreement, the “Credit Documents”); and WHEREAS, pursuant to the respective Credit Documents, Lender has agreed subject to certain conditions precedent, to make loans and other financial accommodations to Borrower from time to time; and WHEREAS, Lender has required as a condition, among others, of extending credit to Borrower or of renewing, extending, or forbearing from demanding immediate payment of extensions of credit to Borrower under the Credit Documents, that Borrower and each Loan Party enter into this Agreement; and NOW, THEREFORE, in consideration of the promises, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower and each Loan Party hereby agrees with Lender as follows: ARTICLE I Defined Terms Section 1.1Definitions (a)Terms used herein that are defined in the UCC have the meanings given to them in the UCC, including the following terms (which are capitalized herein): “Account Debtor”, “Accounts”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”, “Commodity Intermediary”, “Deposit Account”, “Documents”, “Entitlement Holder”, “Entitlement Order”, “Equipment”, “Financial Asset”, “General Intangibles”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Proceeds”, “Securities Account”, “Securities Intermediary”, “Security, “Security Entitlement”. (b) The following terms shall have the following meanings: “Additional Pledged Collateral” means all shares of, partnership interests in (whether limited or general), and limited liability company interests in, all securities convertible into, and warrants, options and other rights to purchase or otherwise acquire, stock of or interests in, either (i)any Person that, after the date of this Agreement, as a result of any occurrence, becomes a direct Subsidiary of any Loan Party or (ii)any issuer of Pledged Stock, any Partnership or any LLC that is acquired by any Loan Party after the date hereof; all certificates or other instruments representing any of the foregoing; all Security Entitlements of any Loan Party in respect of any of the foregoing; all additional indebtedness from time to time owed to any Loan Party by any obligor on the Pledged Notes and the instruments evidencing such indebtedness; and all interest, cash, instruments and other property or Proceeds from time to time received, receivable or otherwise distributed in respect of or in exchange for any of the foregoing.Additional Pledged Collateral may be General Intangibles or Investment Property. “Agreement” means this Security Agreement. “Approved Deposit Account” means any present or future Deposit Account of any Loan Party that (i) is maintained with Lender (or any affiliate thereof) or (ii) is subject to an effective Deposit Account Control Agreement in favor of Lender and maintained with a Deposit Account Bank.“Approved Deposit Account” includes all monies on deposit in a Deposit Account and all certificates and instruments, if any, representing or evidencing such Deposit Account. “Approved Securities Intermediary” means a Securities Intermediary or Commodity Intermediary acceptable to Lender and with respect to which a Loan Party has delivered to Lender an executed Control Account Agreement. “Banking Services” means each and any of the following bank services provided to any Loan Party byLender or any of its affiliates: (a) commercial credit cards, (b) stored value cards and (c)treasury management services (including, without limitation, controlled disbursement, automated clearinghouse transactions, return items, overdrafts and interstate depository network services). “Bankruptcy Code” means Title 11 of the United States Code (11 USC, §101 etseq), as amended from time to time, and any successor statute thereto, including (unless the context requires otherwise) any rules or regulations promulgated thereunder. “Capital Leases” means a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP. “Cash Collateral Account” means any deposit account over which Lender has sole dominion and control, or by contract agreement with others, established by Lender, in its sole discretion at Lender, and entitled “The Huntington National Bank, as Secured Party for Franklin Management Credit Corporation and/or Tribeca Lending Corp. (Blocked Account)” or such similar title as Lender may approve or require. 2 “Cash Equivalents” means (i) marketable direct obligations issued or unconditionally guaranteed by the United States of America or issued by any agency thereof and backed by the full faith and credit of the United States, in each case maturing within one (1) year from the date of acquisition thereof, (ii) marketable direct obligations issued by any state of the United States or any political subdivision of any such state or any public instrumentality thereof maturing within one (1) year from the date of acquisition thereof and, at the time of acquisition, having the highest rating obtainable from either S&P or Moody’s, and (iii) certificates of deposit or bankers’ acceptances maturing within one (1) year from the date of acquisition thereof either (A) issued by any bank organized under the laws of the United States or any state thereof which bank has a rating of A or A2, or better, from S&P or Moody’s, or (B) issued by any other bank insured by the Federal Deposit Insurance Corporation, (“FDIC”) provided that such certificates of deposit are less than or equal to, in the aggregate, the deposit insurance coverage limit set by the FDIC for single ownership accounts. “Collateral” has the meaning specified in Section 2.1. “Collection Account” means any Approved Deposit Account or Control Account in which cash and Cash Equivalents may from time to time be on deposit or held therein as provided in this Agreement. “Contingent Obligations” means any agreement, undertaking or arrangement by which any Loan Party assumes, guaranties, endorses, agrees to provide funding, or otherwise becomes or is contingently liable upon the obligation or liability of any other Loan Party. “Control Account” means a Securities Account or Commodity Account that is subject of an effective Control Account Agreement and that is maintained by any Loan Party with an Approved Securities Intermediary.“Control Account” includes all Financial Assets held in a Securities Account or a Commodity Account and all certificates and instruments, if any, representing or evidencing the Financial Assets contained therein. “Control Account Agreement” means an agreement, in form and substance acceptable to Lender, executed by the relevant Loan Party, Lender and the relevant Approved Securities Intermediary. “Copyright Licenses” means any written agreement naming any Loan Party as licensor or licensee granting any right under any Copyright, including the grant of any right to copy, publicly perform, create derivative works, manufacture, distribute, exploit or sell materials derived from any Copyright. “Copyrights” means (a)all copyrights arising under the laws of the United States, any other country or any political subdivision thereof, whether registered or unregistered and whether published or unpublished, all registrations and recordings thereof and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office or in any foreign counterparts thereof, and (b)the right to obtain all renewals thereof. 3 “Credit Documents” has the meaning specified above in the recitals. “Deposit Account Bank” means a financial institution selected or approved by Lender and with respect to which a Loan Party has delivered to Lender an executed Deposit Account Control Agreement. “Deposit Account Control Agreement” means an agreement, in form and substance acceptable to Lender, executed by the relevant Loan Party, Lender and the relevant Deposit Account Bank. “Event of Default” means each of the following: (a) any “Forbearance Default” shall occur under the Forbearance Agreement; (b) Borrower or any other Loan Party fails to perform or observe any covenant, agreement or duty contained in this Agreement or any other Loan Document or any default or event of default occurs under any Loan Document; or (c) any warranty, representation or other statement made or deemed to be made in this Agreement or in any Loan Document is false or misleading in any respect. “Excluded Property” means Equipment owned by any Loan Party that is, and continues to be, subject to a Permitted Lien listed on Schedule 9 attached hereto, if the contract or other agreement pursuant to which such Lien is granted contains an enforceable prohibition on the creation of any Lien on such Equipment in favor ofLender;and (b) equity interests (whether Investment Property or General Intangibles), if the organizational or operating documents pursuant to which such equity interests are issued or governed contain an enforceable prohibition on the creation of any Lien on such equity interests in favor of Lender; in each case, only to the extent, and for so long as, such prohibition is not removed, terminated or rendered unenforceable or otherwise deemed ineffective by applicable Law; provided, however, that “Excluded Property” shall not include (i)the right to receive any payment of money (including, without limitation, general intangibles for money due or to become due); and (ii) any proceeds, products, offspring, accessions, rents, profits, income, benefits, substitutions or replacements of any of the foregoing. “GAAP” means generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board, the American Institute of Certified Public Accountants and the Financial Accounting Standards Board as in effect from time to time in the United States consistently applied. “Governmental Authority” means any nation or government, any federal, state, local or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative authority or functions of or pertaining to government, including any authority or other quasi-governmental entity established to perform any of such functions. “Indebtedness” means, at any time, (i) all indebtedness, obligations or other liabilities (other than accounts payable arising in the ordinary course of business payable on terms customary in the trade) which in accordance with GAAP should be classified as liabilities on the balance sheet of such Person, including without limitation, (A) for borrowed money or evidenced by debt securities, debentures, acceptances, notes or other similar instruments, and any accrued interest, fees and charges relating thereto, (B) under profit payment agreements or in respect of 4 obligations to redeem, repurchase or exchange any securities or to pay dividends in respect of any stock, (C) with respect to letters of credit, bankers acceptances, interest rate swaps or other contracts, currency agreement or other financial products, (D) to pay the deferred purchase price of property or services, or (E) in respect of Capital Leases; (ii) all indebtedness, obligations or other liabilities secured by a lien on any property, whether or not such indebtedness, obligations or liabilities are assumed by the owner of the same; and (iii) all Contingent Obligations. “Insolvency Proceeding” means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code or under any other state or federal bankruptcy or insolvency law, receivership, assignment for the benefit of creditors, formal or informal moratorium, forbearance, composition, extension generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. “Intellectual Property” means, collectively, all rights, priorities and privileges of any Loan Party relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including domain names, Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses and trade secrets, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom. “Intercompany Note” means any promissory note evidencing loans made by any Loan Party to any of its Subsidiaries or another Loan Party. “Joinder Agreement” means a joinder agreement, in the form and substance acceptable to Lender, executed by Lender and the relevant Subsidiary that Borrower is required to cause to become a party hereto as a Loan Party. “Law” means any law (including common law), constitution, statute, treaty, convention, regulation, rule, ordinance, order, injunction, writ, decree or award of any Governmental Authority. “Lien” means any interest in an asset securing an obligation owed to, or a claim by, any Person other than the owner of the asset, whether such interest shall be based on the common law, statute, or contract, whether such interest shall be recorded or perfected, and whether such interest shall be contingent upon the occurrence of some future event or events or the existence of some future circumstance or circumstances, including the lien or security interest arising from any mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment (collateral or otherwise), hypothec, deposit arrangement, security agreement, conditional sale, trust receipt, lease, consignment, or bailment for security purposes, judgment, claim encumbrance or statutory trust and also including reservations, exceptions, encroachments, easements, rights-of-way, covenants, conditions, restrictions, leases, and other title exceptions and encumbrances affecting real property. “LLC” means each limited liability company in which a Loan Party has an interest, including those set forth on Schedule 3. 5 “LLC Agreement” means each operating agreement with respect to an LLC, as each agreement has heretofore been, and may hereafter be, amended, restated, supplemented or otherwise modified from time to time. “Loan Documents” means the Credit Documents, any agreements or documents evidencing or relating to the provision of any Banking Services by Lender for the benefit of a Loan Party, and any other agreement, document, or arrangement(whether now existing or hereafter arising) by and among Lender (or its affiliate) and one or more Loan Party. “Loan Party” means each of Borrower, any Subsidiary of Borrower that is a signatory hereto on the date of this Agreement, and any other Person who becomes a party to this Agreement pursuant to a Joinder Agreement (in accordance with Section 7.10), and their respective successors and assigns. “Material Intellectual Property” means Intellectual Property owned by or licensed to a Loan Party and material to such Loan Party’s business. “Partnership” means each partnership or joint venture in which a Loan Party has an interest, including those set forth on Schedule 3. “Partnership Agreement” means each partnership or joint venture agreement governing a Partnership, as each such agreement has heretofore been, and may hereafter be, amended, restated, supplemented or otherwise modified. “Patents” means (a)all letters patent of the United States, any other country or any political subdivision thereof and all reissues and extensions thereof, (b)all applications for letters patent of the United States or any other country and all divisions, continuations and continuations-in-part thereof and (c)all rights to obtain any reissues or extensions of the foregoing. “Patent License” means all agreements, whether written or oral, providing for the grant by or to any Loan Party of any right to manufacture, use, import, sell or offer for sale any invention covered in whole or in part by a Patent. “Permitted Contests” means the right of Borrower or another Loan Party to contest or protest any Lien (other than any such Lien that secures the Secured Obligations), taxes (other than payroll taxes or taxes that are the subject of a United States federal tax lien), or rental payment, provided that (i) a reserve with respect to such obligation is established on Borrower’s or another Loan Party’s, as the case may be, books and records in such amount as is required under GAAP, (ii) any such protest is instituted promptly and prosecuted diligently by Borrower or the applicable other Loan Party in good faith, and (iii) Lender is satisfied in its sole, good faith discretion, that, while any such protest is pending, there will be no impairment of the enforceability, validity, or priority of any of a Lender’s Liens. “Permitted Liens” means (i) any Liens held by Lender or an affiliate of Lender, (ii) Liens for unpaid taxes that either are not yet delinquent, or do not constitute an Event of Default hereunder and are the subject of a Permitted Contest, (iii) Liens set forth on
